    1

    2

    3
                                                                                JS-6
    4

    5

    6

    7

    8                             UNITED STATES DISTRICT COURT
    9              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  10

  11       CONSTRUCTION LABORERS                    CASE NO.: 2:18-cv-6058 FMO (FFMx)
           TRUST FUNDS FOR SOUTHERN
  12       CALIFORNIA ADMINISTRATIVE
           COMPANY, a Delaware limited              JUDGMENT PURSUANT TO
  13       liability company,                       STIPULATION [30]
                                                    FOR ENTRY OF JUDGMENT
  14                          Plaintiff,
  15
                  v.
  16

  17       SIERRA FIREPROOFING, INC., a
           California corporation; RICHARD
  18       THOMAS ABRAHAM, an
           individual; WESCO INSURANCE
  19       COMPANY, a Delaware
           corporation; DOE 1 through DOE 5,
  20       inclusive,
  21
                              Defendants.
  22

  23

  24

  25             PURSUANT TO THE STIPULATION FOR ENTRY OF JUDGMENT by and
  26       between Plaintiff, Construction Laborers Trust Funds For Southern California
  27       Administrative Company, LLC., through its attorneys, Reich, Adell & Cvitan by
  28       Marsha M. Hamasaki and Defendants, Sierra Fireproofing, Inc.,(“Sierra”) and Richard
                                                    -1-
362708.1
    1      Thomas Abraham (“Abraham”) through their attorneys, Atkinson, Andelson, Loya,
    2      Ruud & Romo, by Thomas W. Kovacich, and good cause appearing therefor:
    3            IT IS HEREBY ORDERED THAT Judgment is entered in in favor of Plaintiff,
    4      CONSTRUCTION LABORERS TRUST FUNDS FOR SOUTHERN CALIFORNIA
    5      ADMINISTRATIVE COMPANY, a Delaware limited liability company, the
    6      administrator, agent for collection and a fiduciary to the Laborers Health And Welfare
    7      Trust Fund For Southern California, Construction Laborers Pension Trust For Southern
    8      California, Construction Laborers Vacation Trust For Southern California, Plaster
    9      Tenders Apprenticeship And Training Trust Fund For Southern California; Center For
  10       Contract Compliance, Plastering Trades Administrative Trust Fund For Southern
  11       California; and Laborers' Trusts Administrative Trust Fund For Southern California
  12       (hereinafter collectively "TRUST FUNDS"), and against Defendants, SIERRA
  13       FIREPROOFING, INC., a California corporation (“SIERRA”) and RICHARD
  14       THOMAS ABRAHAM, an individual (“ABRAHAM”); individually, jointly and
  15       severally as follows: (a) Against SIERRA for the principal sum of $75,371.76 covering
  16       time periods from February 1, 2019 through March 31, 2019 ; and (b) of the $75,371.76
  17       judgment against SIERRA, ABRAHAM shall be individually, jointly and severally
  18       liable with SIERRA for the sum of $53,443.79.
  19             IT IS FURTHER ORDERED The money JUDGMENT entered in this action is
  20       for known delinquencies incurred for the period from February 1, 2017 through May
  21       31, 2019 based upon monthly contribution reports submitted by SIERRA during this
  22       time period; however, SIERRA and ABRAHAM are aware of and understand that the
  23       indebtedness during the time period from February 1, 2017 through May 31, 2019 was
  24       not fully determined in the audit of SIERRA’S records, and that an audit was conducted
  25       through May 31, 2018 only. Therefore, as to the period after May 31, 2018, neither
  26       this Stipulation for Entry of Judgment nor any entry of a money JUDGMENT in this
  27       action shall operate as a bar and/or res judicata as to either the amount of any
  28       delinquencies which may be discovered by the TRUST FUNDS' in any further audit
                                                       -2-
362708.1
    1      and/or through claims by employees, and/or due to shortages owed to the TRUST
    2      FUNDS resulting from payment of the wrong rate(s) of contribution due on behalf of
    3      employees, and/or otherwise due and owing on projects that were not audited by the
    4      TRUST FUNDS and/or in any action brought to recover such delinquencies.
    5

    6      DATED: June 17, 2019
    7                                                        /s/
                                                    FERNANDO M. OLGUIN
    8                                           UNITED STATES DISTRICT JUDGE
    9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                    -3-
362708.1
